Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 03/27/2020. Claims 1-24 are pending in the case. All claims are examined and rejected accordingly.

Information Disclosure Statement
3.	As required by MPEP § 609(c), Applicant’s submission of the Information Disclosure Statement (IDS) dated 03/27/2020 and 09/23/2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al., (Pub. No.: US 20150262286 A1, Pub. Date: September 17, 2015) in view of Ni et al. (Pub. No.: US 20190361575 Al, Pub. Date: November 28, 2019.)

Regarding independent Claim 1, 
	Cypher teaches a method comprising: 
receiving, at data processing hardware, sensor data from a sensor within [a retail environment], the sensor communicating with a display mounted on a vertical wall within the [retail environment] (see Cypher
determining, by data processing hardware, that the sensor data indicated a presence of the user (see Cypher: Fig.6A, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or purchase items offered for sale by the retail store. As an example, FIG. 6B is a diagram illustrating a GUI 600 being presented by the interactive wall display 110 in response to detecting the presence of an individual 602, according to an example embodiment.”)
activating, by the data processing hardware, [a retail store page] based on the presence of the user,( (see Cypher: Fig.6B, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or purchase items offered for sale by the retail store”
displaying, by the data processing hardware, an interactive window of [retail store page] the display (see Cypher: Fig.6A, [0039], “the networked retail store system 100 also includes an interactive wall display 110, an interactive mirror display 112, and an interactive product display 114 all configured to communicate with each other and with the retail store server 102 over an internal network 101. As will be discussed in greater detail below, each of the interactive wall display 110, interactive mirror display 112, and the interactive product display 114 may also communicate and exchange data over an external communication network (e.g., the Internet).”
Cypher teaches an interactive display system in a retail environment that is activated by the presence of a user and sensors that provide user presence information to activate the display system. 
	However, Cypher does not explicitly teach or disclose the system wherein that comprise a display in a kitchen environment and a method of activating, by the data processing hardware, a kitchen API based on the presence of the user, the kitchen API configured to communicate with one or more appliance APIs within the kitchen environment, each appliance API configured to control at least one appliance within the kitchen environment.
	Ni teaches that method that comprise:
a display in a kitchen environment (see Ni: Fig.3A, Fig.3B, [0038], [0040],  illustrating user 302 in the kitchen environment “ views 300 and 344 of a user 302 being provided suggestions for controlling one or more connected devices based on an interaction between the user 302 and an automated assistant, and/or a current status of one or more connected devices.”) and 
activating, by the data processing hardware, a kitchen API based on the presence of the user( See Ni: [0038], “[0038] FIGS. 3A and 3B illustrate views 300 and 344 of a user 302 being provided suggestions for controlling one or more connected devices based on an interaction between the user 302 and an automated assistant, and/or a current status of one or more connected devices.”), the kitchen API configured to communicate with one or more appliance APIs within the kitchen environment, each appliance API configured to control at least one appliance within the kitchen environment (see Ni: [0040], describing the Kitchen appliances activated and 
	Because both Cypher and Ni are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to include a display in a kitchen environment and a method of activating the kitchen API based on the presence of the user as taught by Ni. After modification of Cypher, the interactive display that is in the retail environment can also be implemented in any environment such as kitchen or home environment to control appliances and home devices as taught by Ni. One would have been motivated to make such a combination in order to provide users efficient and easier way of controlling devices. 
Regarding Claim 2, 
	Cypher and Ni teaches all the limitations of Claim 1. Cypher and Ni further teaches the method wherein the display comprises a touch screen overlay (see Cypher: Fig.1, [0039], “the networked retail store system 100 also includes an interactive wall display 110, an interactive mirror display 112, and an interactive product display 114 all configured to communicate with each other and with the retail store server 102 over an internal network 101.”)

Regarding Claim 3, 
	Cypher and Ni teaches all the limitations of Claim 1. Cypher and Ni further teaches the method wherein the sensor comprises at least one of a time of flight (TOF) sensor or an infrared (IR) sensor (see Cypher: Fig.1, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof.”)

Regarding Claim 8, 
	Cypher and Ni teaches all the limitations of Claim 1. Cypher and Ni further teaches the method wherein determining that the sensor data indicates the presence of the user (see Cypher: Fig.6A, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or 
determining an identity of the user present within the kitchen environment (see Cypher: Fig.9, [0108], “At operation 905, the authentication module 812 identifies an individual in a retail store.”) and
determining an authorization for the user present at the kitchen API based on the determined identity (see Cypher: Fig.9, [0108], “the authentication module 812 may identify the individual by performing facial recognition analysis on image data received from the camera 804. Once the individual is identified, the authentication module 812 may identify a user account of the individual (e.g., maintained by the networked retail store system 100 or the network-based marketplace 202), at operation 910. The identifying of the user account of the individual may, for example, be based on profile image data included in user profile data maintained as part of the user account.”)

Regarding Claim 9, 
	Cypher and Ni teaches all the limitations of Claim 1. Cypher and Ni further teaches the method further comprising generating, by the data processing hardware, an access request to a remote server associated with a respective appliance API, the access request comprising a user interaction (see Cypher: Fig.9, [0112], “at operation 920. Consistent with some embodiments, in accessing the detailed product information, the identification module 814 may work in conjunction with the RFID reader 806 to transmit interrogator data to an RFID tag 

Regarding Claim 10, 
	Cypher and Ni teaches all the limitations of Claim 1. Cypher and Ni further teaches the method wherein the interactive window tracks a location of the user within the kitchen environment (see Cypher: Fig.1, [0056], “the user data may also include a record of user activity. Accordingly, the network-based marketplace 202 may monitor, track, and record the activities and interactions of a user, using one or more devices (e.g., client device 204), with the various modules of the network system 200. Each user session may be stored in the database 228 as part of an activity log and each user session may also be maintained as part of the user data.”)

Regarding independent Claim 13, 
	Claims 13 is directed to system claim and incorporate similar/same technical features Claims 1 and is rejected under the same rationale.

Regarding Claims 14 and 15,
	Claims 14 and 15 are directed to system claim and incorporate similar/same technical features Claims 2 and 3 respectively and . 
Claims 4-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Ni as applied to Claims 1-3, 8-10, 13-15, and 20-22  as shown above and in further view of Luchner et al. (Pub. No.: US 20190073040 Al, Pub. Date: March 7, 2019.)

Regarding Claim 4,  
Cypher and Ni teach the method of claim 1, further comprising:
receiving, at the data processing hardware, updated sensor data from the sensor (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to the interactive wall display 110 may result in a change in the content being displayed.”) 
	Cypher and Ni does not explicitly teach or disclose the method wherein determining, by the data processing hardware, that the updated sensor data indicates a motion gesture, the motion gesture configured to generate an associated movement for the interactive window; and generating, by the data processing hardware, the associated movement for the interactive window based on the motion gesture.
	However, Luchner teaches the method wherein: 
determining, by the data processing hardware, that the updated sensor data indicates a motion gesture, the motion gesture configured to generate an associated movement for the interactive window (see Luchner: Fig.2, [0034], “block 208 the process determines that the current user interface context requires gesture and motion, the process proceeds to block 210.”) and
generating, by the data processing hardware, the associated movement for the interactive window based on the motion gesture (see Luchner: Fig.2, [0034], “If at block 218 the process determines that the gesture/motion combination is not in a current library the process proceeds to block 219, where it provides user feedback indicating that the gesture/motion combination was not found or not accepted, and then returns to block 204 where it watches for a further gesture and/or motion. But if at block 218 the process determines that the gesture/motion combination is indeed found in the library, it proceeds to block 220 where it correlates or associates the gesture/motion to a command for a UI control within the set of displayed UI controls. At block 222, the process transmits the UI command to the applicable user interface control, updates the UI control accordingly”)
	Because Cypher - Ni and Luchner are in the same/similar field of endeavor of interactive display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher and - Ni to include a system that comprise several motion gesture including a hand swipe gesture or, an open palm to a fist gesture or  a push motion and the motion gestures configured to generate an associated movement for the interactive window as taught by Luchner. One would have Luchner [0002])

Regarding Claim 5, 
	Cypher and Ni teaches all the claim limitations of claim 4. Cypher and Ni does not teach or disclose the method wherein the motion gesture comprises a hand swipe and the associated movement moves the interactive window from a center position aligned with the user to an offset position misaligned with the user.
	However, Luchner teaches the method wherein the motion gesture comprises a hand swipe and the associated movement moves the interactive window from a center position aligned with the user to an offset position misaligned with the user (see Luchner: for e.g. Fig.6A-6D, [0055], illustrating a hand swipe applied to the interactive window and the associated content moved from center position left side of the display, “With the index finger still extended, the user moves their hand from position 610 to position 612 ( swipe motion gesture). As the hand moves the inter-region separator follows, tracking the hand's motion in substantially real time, and stopping when the hand stops. And as inter-region separator 608 follows, a new software-defined display region 606 appears on one side of it, the right side in this embodiment, When the hand reaches position 612, the user simply lowers the hand to indicate that inter-region separator is now in the desired location and the three display regions are of the desired size (see FIG. 6B).”
	
Regarding Claim 6, 
	Cypher and Ni teaches all the claim limitations of claim 4. Cypher and Ni does not teach or disclose the method wherein the motion gesture comprises an open palm to a fist and the associated movement moves the interactive window from a background of the display to a foreground of the display.
	However, Luchner the method wherein the motion gesture comprises an open palm to a fist and the associated movement moves the interactive window from a background of the display to a foreground of the display (see Luchner: for e.g. Fig.8B, “To select an item from the display the user moves the hand and, as the hand moves, cursor 808 follows the hand, tracking the hand's motion in substantially real time, and stopping when the hand stops. When cursor 808 reaches desired item 810, the user confirms this item as their selection by quickly closing the hand to a fist, then opening the hand again to return to an open hand with the palm facing the display.”)

Regarding Claim 7, 
	Cypher and Ni teaches all the claim limitations of claim 4. Cypher and Ni does not teach or disclose the method wherein the motion gesture comprises a push motion and the associated movement moves the interactive window from a foreground of the display to a background in the display.
	However, Luchner the method wherein the motion gesture comprises a push motion and the associated movement moves the interactive window from a foreground of the display to a background in the display (see Luchner: for e.g. Fig.8C, “To select an item from the user thrusts the hand a push motion), or just the index finger, toward the screen--as if trying to poke the screen, as shown by the arrow--to confirm that item 810 is the desired selection.”)

Regarding Claims 16, 17, 18 and 19,
	Claims 16, 17, 18, and 19 are directed to system claim and incorporate similar/same technical features Claims 4, 5, 6 and 7 respectively and are rejected under the same rationale. 

Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Ni as applied to Claims 1-3, 8-10, 13-15, and 20-22  as shown above and in further view of ZIRAKNEJAD et al. (Pub. No.: US 20200038120 A1, Pub. Date: February 6, 2020.)

Regarding Claim 11, 
	Cypher and Ni teach the method of claim 1, further comprising: 
receiving, at the data processing hardware, updated sensor data from the sensor (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or 
determining, by the data processing, that the user changed positions in the kitchen environment based on the updated sensor data ( see Ni: Fig.3A, [0037], “the user 302 can walk into their kitchen 320 and initialize a client automated assistant 330 via an assistant interface 332 of a client device 328 (e.g., an assistant device 326). The user 302 can initialize the client automated assistant 330 by providing a spoken utterance 322 such as, "Assistant, play music in the kitchen.")
	As shown above, Cypher and NI teach or disclose location user in the Kitchen enforcement (see Ni: Fig.3A, Fig.3B, [0038], [0040], illustrating user 302 in the kitchen environment “views 300 and 344 of a user 302 being provided suggestions for controlling one or more connected devices based on an interaction between the user 302 and an automated assistant, and/or a current status of one or more connected devices.”). (See Above the motivation to combine the Prior art Ni with Cypher)
	However, Cypher and NI does not explicitly teach or disclose the method wherein identifying, by the data processing hardware, a location of a head of the user within the kitchen environment and an orientation of the head of the user within the kitchen environment and displaying, by the data processing hardware, the interactive window in alignment with both the location of the head of the user and the orientation of the head of the user.
	ZIRAKNEJAD teaches the method wherein 
identifying, by the data processing hardware, a location of a head of the user within the [surgical environment] and an orientation of the head of the user within the [surgical environment] (see ZIRAKNEJAD: Fig.1B, [0050], “the practitioner's hand 25A (for menu interactions) and obstructions within the workspace 15 (for menu configuration) are of interest. By increasing the field of view of sensor 14 or providing additional 3D optical sensor(s) 14, the torso and/or head 25B of practitioner 25 may also be tracked to determine the location of practitioner 25 and the practitioner's head location and/or orientation.”)
displaying, by the data processing hardware, the interactive window in alignment with both the location of the head of the user and the orientation of the head of the user (see ZIRAKNEJAD: Fig.1B, [0051], “System controller 30 comprises one or more processing units which connect to 3D optical sensors 14, control modules 32 and IDU display device 16. System controller 30 processes 3D data from 3D optical sensors 14 and determines the location and orientation of objects within workspace 15, which may include the hand(s) 25A, torso and/or head 25B of practitioner 25. Based on this 3D optical information, system controller 30 may send commands (corresponding to the practitioner's interactions with 3D control menu 17) to medical equipment 12 via appropriate control module(s) 32.”)
	Because Cypher - Ni and ZIRAKNEJAD address the same/similar issue of interactive display and user interaction with interactive display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher and  Ni to include a system that identify the location and orientation of a head of the user within the interactive window environment and displaying, the content in the  interactive window in alignment with both the location of the head of the user and the ZIRAKNEJAD. One would have been motivated to make such a combination in order to provide users an easier and efficient control of displayed content for selecting or manipulating items on a touch screen without physical control device.

Regarding Claim 12, 
	Cypher and Ni teach the method of claim 1, further comprising: 
receiving, at the data processing hardware, updated sensor data from the sensor (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to
determining, by the data processing, that the user changed positions in the kitchen environment based on the updated sensor data ( see Ni: Fig.3A, [0037], “the user 302 can walk into their kitchen 320 and initialize a client automated assistant 330 via an assistant interface 332 of a client device 328 (e.g., an assistant device 326). The user 302 can initialize the client automated assistant 330 by providing a spoken utterance 322 such as, "Assistant, play music in the kitchen.")
	As shown above, Cypher and NI teach or disclose location user in the Kitchen enforcement (see Ni: Fig.3A, Fig.3B, [0038], [0040], illustrating user 302 in the kitchen Ni with Cypher)
	Cypher and Ni does not explicitly teach or disclose the method wherein identifying, by the data processing hardware, a location of a center of mass of a torso of the user within the kitchen environment; and displaying, by the data processing hardware, the interactive window in alignment with the location of a center of mass of a torso of the user.
	ZIRAKNEJAD teaches the method wherein:
identifying, by the data processing hardware, a location of a center of mass of a torso of the user within the [surgical environment] (see ZIRAKNEJAD: Fig.1B, [0050], “ Primarily, the practitioner's hand 25A (for menu interactions) and obstructions within the workspace 15 (for menu configuration) are of interest. By increasing the field of view of sensor 14 or providing additional 3D optical sensor(s) 14, the torso and/or head 25B of practitioner 25 may also be tracked to determine the location of practitioner 25 and the practitioner's head location and/or orientation.”); and 
displaying, by the data processing hardware, the interactive window in alignment with the location of a center of mass of a torso of the user (see ZIRAKNEJAD: Fig.1B, [0050], “(see ZIRAKNEJAD: Fig.1B, [0051], “System controller 30 comprises one or more processing units which connect to 3D optical sensors 14, control modules 32 and IDU display device 16. System controller 30 processes 3D data from 3D optical sensors 14 and determines the location and orientation of objects within workspace 15, which may include the hand(s) torso and/or head 25B of practitioner 25. Based on this 3D optical information, system controller 30 may send commands (corresponding to the practitioner's interactions with 3D control menu 17) to medical equipment 12 via appropriate control module(s) 32.”)
	Because Cypher - Ni and ZIRAKNEJAD are in the same/similar field of endeavor of interactive display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher and - Ni to include a system that identify the location of a center of mass of a torso of the user within the [kitchen environment] and displaying, by the data processing hardware, the interactive window in alignment with the location of a center of mass of a torso of the user.as taught by ZIRAKNEJAD. One would have been motivated to make such a combination in order to provide users an easier and efficient control of displayed content for selecting or manipulating objects on a touch screen without physical control device.

Regarding Claims 23 and 24,
	Claims 23 and 24 are directed to system claim and incorporate similar/same technical features Claims 11 and 12 respectively and are rejected under the same rationale. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION

Mani; Suresh
METHOD AND SYSTEM FOR PROVIDING CONTROL USER INTERFACES FOR HOME APPLIANCES
US 20200302012 A1
Donati; Michael
SMART MEAL PREPARATION USING A SENSOR-ENABLED KITCHEN ENVIRONMENT
US 20190121522 A1
Davis; Bryan Jonathan
ADAPTIVE GRAPHIC USER INTERFACING SYSTEM
US 20140358302 A1
WU; CHUNG-YUO
APPARATUS HAVING GESTURE SENSOR


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.W.S./Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177